Citation Nr: 0739494	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The record contains multiple psychiatric reports which 
provide diagnoses of PTSD.  Furthermore, the veteran has 
provided detailed information on multiple stressors related 
to military service.  Specifically, the veteran states that 
he was assigned to an artillery unit which was involved in 
multiple combat operations in October and November of 1965, 
during which they provided fire support to other units.  
During these operations, he reported being fired upon, seeing 
fellow soldiers killed and wounded, and being injured by 
ammunition boxes which fell out of a helicopter.  The 
veteran's service personnel records show that he served in C 
Battery, 2nd Howitzer Battalion, 13th Artillery Regiment from 
October 8, 1965 to February 14, 1966.  This is consistent 
with the information the veteran provided about his reported 
stressors.  Furthermore, the veteran's service medical 
records show that he was treated for a dislocated left should 
in mid- to late-November 1965.  Accordingly, the general 
circumstances of the veteran's reported stressors are 
consistent with the information available in the record.  
There is no evidence that the RO ever attempted to confirm 
the veteran's stressors.  In accordance with VA regulations, 
for PTSD to be service connected, any diagnosis that links 
the veteran's current PTSD to his time in service must be 
based on consideration of only those events that have been 
verified by the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Accordingly, since the record contains 
sufficient information with which to form a proper JSRRC 
request, one must be submitted.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be asked to provide 
a list of names and addresses of all 
those who have provided treatment for 
his psychiatric disorder since the RO 
last obtained records of treatment.  The 
RO must attempt to obtain all the 
records of any treatment reported by the 
veteran.

2.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran must be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He must be further advised that failure 
to respond may result in adverse action.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This 
summary, to specifically include the 
veteran's reports of taking part in 
combat operations in October and 
November of 1965 while assigned to C 
Battery, 2nd Howitzer Battalion, 13th 
Artillery Regiment, and all associated 
documents, must be sent to the JSRRC.  
JSRRC must be requested to provide any 
information which might corroborate the 
veteran's alleged stressors. 

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to be conducted 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims folder and a copy of 
this remand must be made available to 
the examiner prior to this examination.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

